Citation Nr: 0842274	
Decision Date: 12/09/08    Archive Date: 12/17/08

DOCKET NO.  05-41 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for the 
cause of the veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel



INTRODUCTION

The veteran served on active duty from April 1942 to November 
1945.  He died in May 2003.  The appellant is the surviving 
spouse of the veteran.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota, which denied the benefit sought on 
appeal.  

A review of the record reveals that the appellant's original 
claim for service connection for the cause of the veteran's 
death was denied by rating decision in February 2004.  The 
appellant filed a notice of disagreement and a statement of 
the case was issued in September 2004; however, she failed to 
perfect her appeal with the timely submission of a 
substantive appeal.  As such, that decision is final.  See 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.202, 
20.302(b) (2008).  In reviewing the July 2005 rating 
decision, the RO apparently reopened the claim for service 
connection for the cause of the veteran's death and 
considered the claims on the merits.  However, the Board must 
make its own initial determination as to whether new and 
material evidence has been presented to reopen the 
appellant's claim.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996).  Therefore, the issue is properly framed as 
listed on the title page above.


FINDINGS OF FACT

1.  By rating decision in February 2004, the RO denied 
service connection for the cause of the veteran's death; the 
appellant was notified of the decision but she did not 
perfect an appeal.



2.  The evidence added to the record since the February 2004 
rating decision is not cumulative or redundant, and, when 
considered with previous evidence of record, relates to an 
unestablished fact and raises a reasonable possibility of 
substantiating the claim.

3.  The veteran's Certificate of Death indicates he died in 
May 2003; the immediate cause of death was listed as severe 
congestive heart failure, contributing conditions included 
renal insufficiency.

4.  During the veteran's lifetime, service connection was 
established for ankylosing hyperostosis of the cervical spine 
(rated 30 percent disabling); degenerative arthritis of the 
right shoulder (rated 20 percent disabling); degenerative 
arthritis of the lumbar spine, degenerative arthritis of the 
left shoulder, history of rheumatoid arthritis of the feet 
with boney demineralization of the left foot and degenerative 
arthritis of the right foot, and degenerative arthritis of 
the right hand with retained metallic foreign bodies (each 
rated as 10 percent disabling); and degenerative arthritis of 
the knees and degenerative arthritis of the left hand (each 
rated as 0 percent disabling).

5.  A service-connected disability was not the immediate or 
underlying cause of the veteran's death, nor did a service-
connected disability contribute substantially or materially 
to cause death, nor did a service-connected disability 
combine to cause death or aid or lend assistance to the 
production of death.


CONCLUSIONS OF LAW

1.  The February 2004 rating decision denying service 
connection for the cause of the veteran's death is final.  38 
U.S.C.A. § 7105 (West 2002 & Supp. 2008); 38 C.F.R. § 20.1103 
(2008).

2.  The additional evidence presented since the February 2004 
rating decision is new and material, and the claim for 
service connection for the cause of the veteran's death is 
reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2008); 38 
C.F.R. § 3.156 (2008).

3.  The criteria for service connection for the cause of the 
veteran's death have not been met.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1310 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.303, 3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), 
proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  The Board notes that a 
"fourth element" of the notice requirement requesting the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim was recently removed from the 
language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 
23,353-356 (April 30, 2008).  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

There is no issue as to providing an appropriate application 
form or completeness of the application.  VA notified the 
appellant in April 2005 of the information and evidence 
needed to substantiate and complete a claim for entitlement 
to service connection for the cause of the veteran's death, 
including the requirements to reopen a claim based on new and 
material evidence, to include notice of what part of that 
evidence is to be provided by the claimant and notice of what 
part VA will attempt to obtain.  VA informed the claimant of 
the need to submit all pertinent evidence in her possession.  
The claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim.

As the Board is finding that new and material evidence has 
been submitted to reopen the appellant's claim, the specific 
notice information required by Kent v. Nicholson, 20 Vet. 
App. 1 (2006), is not necessary.  

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, section 5103(a) notice must 
include (1) a statement of the conditions, if any, for which 
a veteran was service connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007). While there are 
particularized notice obligations with respect to a claim for 
DIC benefits, there is no preliminary obligation on the part 
of VA to conduct a pre-decisional adjudication of the claim 
prior to providing a section 5103(a)-compliant notice.

In an April 2005 letter as well as the statement of the case 
and supplemental statement of the case, the appellant was 
provided with notice of what evidence was needed for her 
claim, what VA would do, and what she should do.  The Board 
notes that, even though the correspondence requested a 
response within 60 days, it also expressly notified the 
appellant that she had one year to submit the requested 
information and/or evidence, in compliance with 38 U.S.C.A. § 
5103(b) (evidence must be received by the Secretary within 
one year from the date notice is sent).  She was not given 
the specific notice required by Hupp, supra.  Nonetheless, 
the rating decision in July 2005 to include the statement of 
the case and supplemental statement of the case contained 
information concerning the disabilities for which service 
connection was in effect at the time of the veteran's death.  
In addition, through correspondence and her representative, 
the appellant argued that the veteran's service-connected 
disabilities played a role in causing the veteran's death, 
and later argued in the alternative that the medications the 
veteran was taking for his service-connected disabilities 
caused his renal insufficiency resulting in his ultimate 
demise.  Therefore, the appellant had actual knowledge of 
those disabilities. 

The Board acknowledges that the appellant was not provided 
notice of the appropriate disability rating and effective 
date of any grant of service connection, as required by 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) (as the degree 
of disability and effective date of the disability are part 
of a claim for service connection, VA has a duty to notify 
claimants of the evidence needed to prove those parts of the 
claim).  The failure to provide this notice before the 
initial adjudication is harmless because the preponderance of 
the evidence is against the appellant's claim and any 
questions as to the appropriate disability ratings or 
effective dates to be assigned are moot.

Finally, the Board notes that all other pertinent available 
records have been obtained in this case.  Neither the 
appellant nor her representative has identified any 
outstanding evidence, to include medical records that could 
be obtained to substantiate the denied claim.  The Board is 
also unaware of any such outstanding evidence.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were not prejudicial to the appellant.

II.  New and material evidence

Generally, a claim which has been denied in a final rating 
decision may not thereafter be reopened and allowed.  38 
U.S.C.A. § 7105(c).  The exception to this rule is 38 
U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

Under 38 C.F.R. § 3.156 (a), a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

The Board must initially consider whether new and material 
evidence has been received because it goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  Barnett.  If the Board finds that new and 
material evidence is not offered, that is where the analysis 
must end, and what the RO may have determined in that regard 
is irrelevant.  Id.  Further analysis, beyond consideration 
of whether the evidence received is new and material, is 
neither required nor permitted.  Id. at 1384.



The U.S. Court of Appeals for Veterans Claims (Court) has 
held that the Board is required to review all of the evidence 
submitted by a claimant since the last final disallowance of 
a claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 
(1996).

In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

In October 2003, the appellant filed a claim for service 
connection for the cause of the veteran's death.  The claim 
was denied in a February 2004 rating decision.  The appellant 
was notified of the decision but failed to perfect an appeal.  
In March 2005, the appellant sought to reopen the claim and 
in a July 2005 rating decision the RO found that new and 
material evidence had been submitted to reopen the claim for 
service connection for the cause of the veteran's death, but 
denied the claim on the merits.  

The February 2004 claim was denied because the medical 
evidence failed to show that the veteran's death was the 
result of military service.  The claims folder showed no 
evidence in the service medical records of a heart or renal 
condition.  When the appellant requested that her claim be 
reopened in March 2005, she contended that the medication the 
veteran took before his death for his service connected 
disabilities caused his renal insufficiency ultimately 
causing death.  

The Board agrees with the RO's decision to reopen the 
appellant's claim.  38 C.F.R. § 3.156 (2008).  Accordingly, 
the Board will proceed to the merits of the claim.



III.  Cause of death

A service-connected disorder is one that was incurred in or 
aggravated by active service, or one for which there exists a 
rebuttable presumption of service incurrence if manifested to 
the required degree within a prescribed period from the 
veteran's separation from active duty.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In order to prevail on the issue of entitlement to service 
connection for the cause of the veteran's death, the evidence 
must show that a disability incurred in or aggravated by 
service caused or contributed substantially or materially to 
cause the veteran's death.  38 U.S.C.A. § 1310; 38 C.F.R. § 
3.312.  The service-connected disability will be considered 
the principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).

A contributory cause of death is inherently one not related 
to the principal cause.  It must be shown that it contributed 
substantially or materially, that it combined to cause death 
that it aided or assisted in the production of death.  It is 
not sufficient to show that it causally shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312(c).

The veteran died in May 2003.  The cause of death listed on 
the death certificate was severe congestive heart failure and 
the contributing condition was noted as renal insufficiency.  

Service treatment records do not show complaints, treatment, 
or diagnoses of a heart or renal condition.  

At a September 1953 examination, the cardiac system and chest 
x-ray were normal.  

The veteran was not diagnosed with a heart condition until 
March 1995, when he had mild cardiomegaly.  He had a 
myocardial infarction in 1995.  The evidence does not show 
that the veteran's death from congestive heart failure and 
renal insufficiency was the result of military service.  The 
appellant claims, in the alternative, that the medication the 
veteran was taking for his service-connected disabilities led 
to his renal insufficiency and ultimate death.  

The appellant submitted various internet articles concerning 
medications and their effects on the kidneys.

A medical opinion was rendered in July 2005 from the Office 
of the Chief, Compensation and Pension Examination service.  
The opinion indicated that the veteran's death was not caused 
by the medications he was taking for his service-connected 
disabilities.  

A VA staff physician rendered an opinion in March 2006 
concerning the appellant's claim that the veteran's death was 
caused by medications he was prescribed (specifically 
Tylenol) to treat his service-connected arthritis.  The 
examiner stated:

Tylenol when taken in very large doses every day 
for many years can in rare cases cause kidney 
damage.  It is even rarer for this kidney damage to 
cause serious health problems down the road but it 
can happen.

[The veteran] had severe congestive heart failure 
which can cause damage to the kidneys and cause 
renal insufficiency.  The medicine used to treat 
[the veteran's] heart condition can also be hard on 
kidneys.  In my opinion, it was [the veteran's] 
heart failure and his heart medications that lead 
to his renal insufficiency.  Taking all that 
Tylenol over the years did not help his kidneys 
any, but I don't think it was a significant 
contributor to his kidney problems.  I don't think 
there is any doubt that his heart failure was the 
cause of his death.  His renal insufficiency made 
treating his heart condition more difficult and in 
that way may have contributed to his death, but it 
was not the cause of his death...

The appellant contends that the veteran's death was a result 
of medication he was taking for his service-connected 
disabilities.  There is no doubt of the sincerity of the 
beliefs articulated by the appellant; however, her lay 
statements are not supported by any competent evidence.  
Statements by the appellant on such matters do not constitute 
competent medical evidence, since, as a layperson, she has no 
competence to give a medical opinion on diagnosis or etiology 
of a disorder. Espiritu v. Derwinski, 2 Vet. App. 492 (1992) 
(When the determinative issue involves a question of medical 
causation, only individuals possessing specialized training 
and knowledge are competent to render an opinion.)

In addition, the Board considered the internet information 
regarding the effects of medications on kidney function 
submitted in support of the appellant's claim.  This 
information; however, does not address the individual 
specifics of the appellant's case.  Hence, it is of minimal 
probative value.  Sacks v. West, 11 Vet. App. 314 (1998)

The evidence is against finding that the veteran died as a 
result of medication he was taking for his service-connected 
disabilities.  The evidence does not show that a service-
connected disability contributed to the veteran's death.  The 
March 2006 VA medical opinion indicated that there was no 
linkage between the veteran's renal insufficiency and the 
Tylenol he was taking for his service-connected arthritis and 
that the veteran's heart failure was the cause of death.

Under the circumstances discussed above, the evidence is not 
approximately balanced.  Rather, the preponderance of the 
evidence is against the claim.  The weight of the evidence 
demonstrates that the primary cause of death (severe 
congestive heart failure) is not related to service or to a 
service-connected disability. As the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt rule 
does not apply, and the claim for service connection for the 
cause of the veteran's death must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for the cause of 
the veteran's death.

Entitlement to service connection for the cause of the 
veteran's death is denied.



____________________________________________
JOHN Z. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


